UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                             No. 97-6423



ROBERT G. MOORE,

                                            Plaintiff - Appellant,

          versus


EARL D. BESHEARS, Warden; QUENSEY, P.A.; OFFI-
CER PARKS; OFFICER ADAMS; OFFICER MARSHALL;
LIEUTENANT SPROWL; OFFICER BALLARD; OFFICER
GRADY; OFFICER BROMLEY; LIEUTENANT VANN;
SERGEANT BARKER,
                                           Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. William M. Nickerson, District Judge.
(CA-96-79-WMN)


Submitted:   June 12, 1997                 Decided:   June 18, 1997


Before WIDENER and WILLIAMS, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Robert G. Moore, Appellant Pro Se. John Joseph Curran, Jr., Attor-
ney General, Glenn T. Marrow, OFFICE OF THE ATTORNEY GENERAL OF
MARYLAND, Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Robert G. Moore appeals the district court order granting in

part and denying in part the Defendants' motion for summary judg-

ment in Moore's 42 U.S.C. § 1983 (1994) action. We dismiss the ap-

peal for lack of jurisdiction because the order is not appealable.

This court may exercise jurisdiction only over final orders, 28
U.S.C. § 1291 (1994), and certain interlocutory and collateral

orders, 28 U.S.C. § 1292 (1994); Fed. R. Civ. P. 54(b); Cohen v.
Beneficial Indus. Loan Corp., 337 U.S. 541 (1949). The order here

appealed is neither a final order nor an appealable interlocutory

or collateral order.

     We dismiss the appeal as interlocutory. We dispense with oral
argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                        DISMISSED




                                2